Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to be the continuation of Patent Application No. 16730839, now U.S. patent #11228781, filed on 9/16/2019 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/23/2021 and 6/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20200351449 A1) in view of Aflaki Beni et al (US 20180218484 A1).
             Regarding claim 1, Oh discloses a method/apparatus for multiplexed encoding of image content [e.g. FIG. 1 and 5; data encoder of 360 video], the method comprising: capturing spherical video associated with a first frame rate [e.g. FIG. 1; [0056, and 0355]; capturing 3D video with frame rate 60p]; obtaining a first segment of contiguous image data based on a first rotation of the spherical video [e.g. FIG. 1 and 4; segments, rotating the regions]; obtaining a second segment of contiguous image data based on a second rotation of the spherical video [e.g. FIG. 1 and 4; segments, rotating the regions]; and encoding the second segment at the second frame rate [e.g. FIG. 1 and 5; data encoder of 360 video].
            It is noted that Oh differs to the present invention in that Od fails to explicitly disclose the detail of encoding the first segment. 
            However, Aflaki Beni teaches the well-known concept of encoding the first segment at a second frame rate that is a multiplex of the first frame rate [e.g. FIG. 3 and 8-10; [0105]; the different source volumes may be coded into the bitstream with different frame rates].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 360-degree video generation system disclosed by Oh to exploit the well-known volumetric video encoding technique taught by Aflaki Beni as above, in order to provide improved volumetric video coding method [See Aflaki Beni; [0007-0008]].
             Regarding claim 2, Oh and Aflaki Beni further disclose the first segment is obtained from a first equi-rectangular projection of the spherical video, and where the second segment is obtained from a second equi-rectangular projection of the spherical video [e.g. Oh: FIG. 9; equiregtandular projection].  
             Regarding claim 3, Oh and Aflaki Beni further disclose a first set of adjacent facets of a cubemap projection of the spherical video [e.g. Oh: FIG. 1 and 8-9], and where the second segment is obtained from a second set of adjacent facets of the cubemap projection [e.g. Oh: FIG. 8-9 and 25].  
             Regarding claim 7, Oh and Aflaki Beni further disclose the first segment and the second segment comprise an overlap region [e.g. Oh: overlapping regions]. 
	Regarding claim 8, this is a camera apparatus that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Furthermore, Oh discloses a first camera [e.g. Oh: [0057]; cameras]; a first codec [e.g. Oh: encoding processor]; a processor [e.g. Oh: [0721]; processor]; and a non-transitory computer readable medium in data communication with the processor [e.g. Oh: [0721].
             Regarding claim 9, Oh and Aflaki Beni further disclose a second camera and where the one or more instructions are further configured to, when executed by the processor, cause the camera apparatus to capture a first video via the first camera and capture a second video via the second camera [e.g. Oh: FIG. 1; [0057]; cameras for capturing 360-degree video data].  
             Regarding claim 10, Oh and Aflaki Beni further disclose the camera apparatus to stitch the first video and the second video into spherical content to generate the video [e.g. Oh: FIG. 1 and 25-27; stitched images].
             Regarding claim 11 and 20, Oh and Aflaki Beni further disclose the camera apparatus to generate a warp track based on the first video and the second video [e.g. OH: a circular region for warping].
	Regarding claim 15, this is a display apparatus that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Furthermore, Oh discloses a display [e.g. Oh: FIG. 1; display]; a first codec [e.g. Oh: encoding processor]; a processor [e.g. Oh: [0721]; processor]; and a non-transitory computer readable medium in data communication with the processor [e.g. Oh: [0721].
Claim(s) 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20200351449 A1) in view of Aflaki Beni et al (US 20180218484 A1) and Doron (US 10666941 B1).
             Regarding claim 4, Oh and Aflaki Beni further disclose a single codec to encode the second segment and the first segment, but Oh and Aflaki Beni fail to disclose the detail of the encoding.
             However, Doron teaches the well-known concept of scheduling a single codec to encode the second segment after the first segment [e.g. FIG. 4-6 and 9; e.g. step 210-212].  
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 360-degree video generation system disclosed by Oh to exploit the well-known volumetric video encoding technique taught by Aflaki Beni and encoding panoramic video taught by Doron as above, in order to provide improved volumetric video coding method [See Aflaki Beni; [0007-0008]] and improved streaming efficiency [See Doron; column 2; lines 46-59].
             Regarding claim 5, Oh, Aflaki Beni and Doron further disclose the first segment is encoded via a first codec [e.g. Doron: FIG. 6 and 9; encoding target area of panoramic video], the second segment is encoded via a second codec [e.g. Doron: FIG. 6 and 9; encoding remaining area of panoramic video], and the first codec and the second codec operate in parallel [e.g. Doron: performing encoding parallel].  
             Regarding claim 6 and 12, Oh, Aflaki Beni and Doron further disclose obtaining a third segment of contiguous image data based on a third rotation of the spherical video [e.g. Oh: FIG. 1 and 4; segments, rotating the regions]; encoding the third segment at the second frame rate via either the first codec [e.g. Oh: FIG. 1 and 5; encoding 360 video data] or the second codec.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20200351449 A1) in view of Aflaki Beni et al (US 20180218484 A1) and Ramasubramonian et al (US 20150319462 A1).
             Regarding claim 13, Oh and Aflaki Beni further disclose the first codec causing the camera apparatus to continue from the first stage to the second stage without an idle mode, but Oh and Aflaki Beni fail to disclose the first codec comprises an idle mode.
            However, Ramasubramonian teaches the well-known concept of the codec comprises an idle mode [e.g. [0033]].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 360-degree video generation system disclosed by Oh to exploit the well-known volumetric video encoding technique taught by Aflaki Beni and encoding multiple view video technique taught by Ramasubramonian as above, in order to provide improved volumetric video coding method [See Aflaki Beni; [0007-0008]] and enhanced video quality [See Ramasubramonian; [0029]].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20200351449 A1) in view of Aflaki Beni et al (US 20180218484 A1) and Dunn et al (US 9721393 B1).
             Regarding claim 14, Oh and Aflaki Beni further disclose the camera apparatus to select a size of the first segment and the second segment [e.g. resolution of regions], but Oh and Aflaki Beni fail to explicitly disclose a power consumption of a codec.
             However, Dunn teaches the well-known concept of the first codec is characterized by a power consumption [e.g. column 7 lines 45-63; power consumption for processing image] and cause the camera apparatus to select a size of the first segment and the second segment to minimize the power consumption [e.g. lower the amount of image data processing or reduce the power consumption].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 360-degree video generation system disclosed by Oh to exploit the well-known volumetric video encoding technique taught by Aflaki Beni and the delivery of virtual reality content technique taught by Dunn as above, in order to provide improved volumetric video coding method [See Aflaki Beni; [0007-0008]] and an improved method for processing and delivering virtual reality content using spherical projections [See Dunn; column 1 lines 5-10].
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20200351449 A1) in view of Aflaki Beni et al (US 20180218484 A1) and Thomas et al (US 20170118540 A1).
             Regarding claim 16, Oh and Aflaki Beni further disclose the first codec comprises a buffer characterized by a maximum pixel row width [e.g. memory for storing ROI region, size and resolution of ROI region]; but Oh and Aflaki Beni fail to explicitly disclose the detail of the display.
             However, Thomas teaches the well-known concept of the display comprises a pixel row width that exceeds the maximum pixel row width of the first codec [e.g. FIG. 19-21].  
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 360-degree video generation system disclosed by Oh to exploit the well-known volumetric video encoding technique taught by Aflaki Beni and the generating panorama video stream technique taught by Thomas as above, in order to provide improved volumetric video coding method [See Aflaki Beni; [0007-0008]] and improved methods and systems that enable efficient streaming of a ROI of a wide field-of-view image area to a client [See Thomas; [0009]].
             Regarding claim 17, Oh, Aflaki Beni and Thomas further disclose display the spherical video at the pixel row width of the display [e.g. Oh: FIG. 1; Aflaki Beni: FIG. 1; Thomas: FIG. 2].  
             Regarding claim 18, Oh, Aflaki Beni and Thomas further disclose a buffer characterized by a maximum pixel column depth [e.g. Oh: memory for storing ROI region, size and resolution of ROI region]; and where the display comprises a pixel column depth that exceeds the maximum pixel column depth [e.g. Thomas: FIG. 2 and 19-21].  
             Regarding claim 19, Oh, Aflaki Beni and Thomas further disclose display the spherical video at the pixel column depth of the display [e.g. Oh: FIG. 1; Aflaki Beni: FIG. 1; Thomas: FIG. 2].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stockhammer et al (US 20190104326 A1).
Phillips et al (US 20200107003 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483